


EXHIBIT 10.1
AMENDMENT OF
EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL AGREEMENT
This Amendment of Executive Severance and Change in Control Agreement is entered
into as of February ____, 2015 by and between Centene Corporation, a Delaware
corporation, together with its successors and assigns permitted under this
Agreement (“Company”), and [Name of Executive] (the “Executive”).
WHEREAS, the parties entered into that certain Executive Severance and Change in
Control Agreement dated as of [date] (“Agreement”); and
WHEREAS, the parties desire to amend the Agreement as set forth in this
Amendment.
NOW THEREFORE, the parties hereto agree as follows:
1.    Section 6 is amended to read as follows:


6. Adjustments. If, for any reason, any part or all of the amounts payable to
Executive under this Agreement (or otherwise, if such amounts are in the nature
of compensation paid or payable by the Company or any of its subsidiaries after
there has been a Change in Control) (collectively “Total Payments”) are deemed
to be “excess parachute payments” within the meaning of Section 280G(b)(1) of
the Code or any successor or similar provision, and would be subject to the
excise tax imposed by Section 4999 of the Code or any successor or similar
provision, such Total Payments shall be reduced to the extent necessary such
that no amounts paid or payable to Executive shall be deemed excess parachute
payments subject to excise tax under Section 4999 of the Code; provided,
however, that no such reduction shall occur if (i) the net amount of such Total
Payments as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is less than (ii) the net
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state and local income taxes on such unreduced Total
Payments and the amount of excise taxes to which the Executive would be subject
in respect of such unreduced Total Payments). All determinations required to be
made under this Section 6 and the assumptions to be utilized in arriving at such
determination shall be made by an independent, nationally recognized accounting
firm designated by the Company (the “Auditor”). The Auditor shall provide
detailed supporting calculations to both the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Executive or the
Company that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Auditor shall be paid by the Company.
All determinations made by the Auditor shall be binding upon the Company and the
Executive.


2.    The Agreement is affirmed, ratified and continued, as amended hereby.


IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
 
[EXECUTIVE]
 
CENTENE CORPORATION
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
 
 
 





